UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SHARONDA SAMPLE,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   21-CV-2005 (JMF)
                  -v-                                                  :
                                                                       :       ORDER
THE AMERICAN NATIONAL RED CROSS, et al.,                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On June 10, 2021, the Court issued an Order Scheduling Default Judgment Briefing and
Show Cause Hearing. ECF No. 19. That Order noted that Defendant Servicemaster Professional
Cleaning Services (“Servicemaster”) was in default and scheduled default judgment motion
practice as well as a hearing for July 7, 2021. That Order instructed Plaintiff to “serve
Servicemaster via overnight courier . . . with a copy of this Order [by June 11, 2021]” and to
“file proof of such service” two days thereafter. Id. Plaintiff has not complied with that Order.

        Accordingly, and unfortunately, the Court is compelled to adjourn the July 7, 2021
hearing. Plaintiff is ORDERED to serve (i) a copy of this Order, (ii) a copy of the Court’s prior
Order at ECF No. 19, and (iii) its moving papers on Servicemaster by overnight courier no later
than July 2, 2021, and to file proof of such service within two business days thereafter.1 Failure
by Plaintiff to strictly comply with the Court’s instructions may result in sanctions.
Servicemaster is granted a nunc pro tunc extension of time to file any opposition to Plaintiff’s
motion for default judgment by July 14, 2021. Additionally, the hearing currently scheduled for
July 7, 2021, is adjourned until July 21, 2021, at 3:45 p.m.

        The July 21, 2021 hearing will proceed by teleconference in accordance with Rule 2(A)
of the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman. The parties should join the conference by calling
the Court’s dedicated conference line at (888) 363-4749 and using access code 542-1540,
followed by the pound (#) key. (Members of the public and press may also attend using the
same dial-in information; they will not be allowed to speak during the conference.)

       As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall send a joint
1
       The Court notes that Plaintiff served its moving papers on Servicemaster on June 23,
2021, but did not comply with the Court’s prior Order at ECF No. 19 because it served
Servicemaster by “First Class Mail” and not overnight courier. See ECF No. 27.
email to the Court with a list of counsel who may speak during the teleconference and the
telephone numbers from which counsel expect to join the call. More broadly, counsel should
review and comply with the rules and guidance regarding teleconferences set forth in the Court’s
Emergency Individual Rules and Practices in Light of COVID-19.


       SO ORDERED.

Dated: July 2, 2021                                __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               2
